Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-15, 25 and 28 have been cancelled.
Claims 16-24, 26, 27 and 29-31 are pending. Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 10/14/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 16-21, 23-26, 28 and 29 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (US 5310555) as evidenced by Pharmapproach (Solid Dosage forms: Capsules 2020 [online] retrieved from: https://www.pharmapproach.com/solid-pharmaceutical-dosage-forms-capsules/; 7 pages) and Callahan et al. (US 2729672). Applicant has amended the claims to overcome this rejection.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-24, 26, 27 and 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zimmer (US 5310555) and Xie et al. (CA2816538C) and Kabadi et al. (US 20160022592) and Pamer, E.G. (Science 2016;352(6285):535-538) and Herting et al. (J Nutrition 1963;81:335-342) and Waterschoot et al. (Starch 2015;67:14-29) and Baldwin (Coatings and Other Supplemental Treatments to Maintain Vegetable Quality chapter in: Postharvest Physiology and Pathology of Vegetables 2002, second edition CRC Press; 23 pages) as evidenced by Pharmapproach (Solid Dosage forms: Capsules 2020 [online] retrieved from: https://www.pharmapproach.com/solid-pharmaceutical-. 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    244
    997
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 16-21, 23 and 24, Zimmer discloses a double capsule with an outer capsule enclosing the inner capsule where the inner capsule include a gelatin shell and live microogranisms such as Lactobacillus acidophilus and Streptococcus faecium (fecal microbiota), which are not coated and are not microencapsulated and are not more than 20 different species of microorganisms/bacteria, and an outer capsule including a gelatin shell and nutritional supplement such as the edible oils vitamin K or vitamin E, which includes alpha-, 
With regard to instant claims 28 and 29, Zimmer discloses adding riboflavin (claim 1). 
	With regard to instant claims 16-22, 26 and 27, Xie et al. disclose a capsule comprising a filling with a probiotic and a heat-dried desiccant selected from chemically modified starches and native starches such as potato starch, corn starch, wheat starch, rice starch and tapioca starch (claims 1, 9 and 10) and the probiotic is a mixture of Lactobacillus and Bifidobacterium species (claims 1 and 7). Xie et al. teach that the filling also contains the cryoprotectant lecithin (claim 12)(as evidenced by Zhang et al.) as well as vitamins, minerals, plant extracts and combinations thereof (claim 15). Xie et al. teach that the filling preferred desiccant are starches (page 5, paragraphs 3-4). Xie et al. also teach various edible oils in the filling such as sunflower oil, sesame oil, olive oil, fish oil, soya oil, grape seed oil and rice oil (page 6 paragraphs 2-3; claim 14).
Lactobacillus and Bifidobacterium (claim 8) and wherein the probiotic formulation further comprises the organism Faecalibacterium prausnitzii and/or Bacteroides thetaiotaomicron (claim 9). Kabadi et al. generally teach the contents of the inner capsule and the outer capsule in Table 1 [0319]:

    PNG
    media_image2.png
    675
    803
    media_image2.png
    Greyscale

	With regard to instant claim 22, Kabadi et al. teach adding vegetable oil for liquid filled hard capsule-in-capsule formulation [0248-0249]. 
	With regard to instant claim 23, Kabadi et al. teach adding antioxidants [0106].
With regard to instant claims 25-27, Kabadi et al. teach adding starch as an excipient ([0096, 0105, 0128, 0131, 0147, 0151, 0264]) and prebiotic [0263] which can also serve as a desiccant. 
	With regard to instant claims 28 and 29, Kabadi et al. teach adding glycerin which is glycerol [0105-0106] and prebiotic carbohydrates [0169, 0197, 0228, 0263] which can serve as a cryoprotectant. 
With regard to instant claims 30 and 31, Kabadi et al. teach methods of treating the onset of a gastrointestinal disorder according to claim 29, wherein the Clostridium difficile disorder is associated with one or more of a Clostridium difficile infection, an imbalance of Clostridium difficile in the ileum or colon of said subject, diarrhea, inflammation, colitis fever or dysbiosis (claim 32).
	With regard to instant claim 22, Herting teaches that vegetable oils such as sunflower, olive, soya, grape seed, linseed, corn (maize), rice and peanut oils are sources of vitamin E (page 336-337).  
	With regard to instant claim 27, Waterschoot et al. teach that maize (corn), cassava, wheat, potato and rice starches are the main botanical origins for starch production (Abstract; Table 1). 
	With regard to instant claim 31, Pamer teaches that: “The intestinal microbiota, which is composed of diverse populations of commensal bacterial species, provides resistance against colonization and invasion by pathogens. Antibiotic treatment can 
	Baldwin teaches that antioxidants such as butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), esters of gallic acid such as propyl gallate, and tert-butyl hydroquinone (TBHQ). Natural antioxidants are also effective, such as the tocopherols and lecithin where the antioxidants BHA, BHT, tocopherol, and lecithin are GRAS (Phenolic Antioxidants page 10). Balwin also teaches that ascrobyl palmitate, cysteine, glutathione and 4-hexylresorcinaol are antioxidants (page 11, second and third paragraphs). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach an inner hard capsule containing uncoated Bifidobacterium and a desiccant and a cryoprotectant or the oils of instant claim 22 or all the antioxidants of claim 24. This deficiency in Zimmer et al. is cured by the teachings of Xie et al., Kabadi et al., Herting and Baldwin.
2. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach all the starches of instant claim 27. This deficiency in Zimmer et al. is cured by the teachings of Xie et al., Kabadi et al. and Waterschoot et al.
3. The difference between the instant application and Zimmer et al. is that Zimmer et al. do not expressly teach the instantly claimed methods of treating an infection by administering a dosage form of microorgansims as instantly claimed. This deficiency in Zimmer et al. is cured by the teachings of Kabadi et al. and Pamer.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add to the inner hard capsule of Zimmer et al. a desiccant, a cryoprotenctant and an uncoated microorganism comprising archaea, fungus or virus or Bifidobacterium, as suggested by Xie et al. and Kabadi et al., and the , as suggested by Xie et al., Kabadi et al. and Herting, as well as the antioxidants of instant claim 24, as suggested by Baldwin, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. With regard to the addition of archaea, fungus or virus of Bifidobacterium, while Zimmer appears silent on their addition, the art of Xie et al. (claim 14) and Kabadi et al. teach and suggest adding these species (Table 1) and more specifically Lactobacillus acidophilus and L. casei [0122] and Bifidobacterium ([0123, 0230-0231]; claim 8), where Zimmer also teaches and suggests the Lactobacillus species (claim 1). The ordinary artisan in this art would select the best microorganism specie(s) to add to the double capsule of Zimmer to produce the desired result based upon the subject’s needs. Therefore it would be obvious to include similar microorganisms such as archaea or fungus or virus or Bifidobacterium, as taught by Kabadi et al. and Xie et al., in the double capsule of Zimmer with a reasonable expectation of success. 
With regard to the addition of a desiccant and a cryoprotenct to the inner capsule with the uncoated microorganism, it is noted above that Zimmer et al. teach and suggest combining the bacteria with conventional excipients and auxiliary agents including cryoprotectant sucrose and dextrose. Xie et al. guide the artisan to conventional desiccant excipients to combine with the microorgansims to keep them in a state of dryness (page 5, third paragraph). Consequently, it is obvious to combine the uncoated microorgansims of Zimmer et al. with conventional desiccant and cryoprotectant excipients/auxiliary agents with a reasonable expectation of success. 
2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Thus selection of known oils and antioxidants for their known use is obvious to the ordinary artisan in this art.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the starches of instant claim 27, as suggested by Xie et al., Kabadi et al. and Waterschoot et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the 2144.07 Art Recognized Suitability for an Intended Purpose 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the double capsule of Zimmer in methods of treating an infection by administering a dosage form of microorgansims as instantly claimed, as suggested by Kabadi et al. and Pamer, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the Lactobacillus and Bifidobacterium can repair intestinal dysbiosis as well as Clostridium difficile associated diarrhea (claims 1, 12, 29, 30 and 32). In view of those combined references, it is then obvious to administer the Lactobacillus containing double capsule of Zimmer to treat an infection, disease, disorder or condition associated with a dysbiosis in a subject and/or infections caused by antibiotic resistant bacteria such as ESBL, CRE, VRE, Klebsiella, Salmonella spp, E.coli, and Clostridium difficile in need thereof with a reasonable expectation of success of repopulating the microbiota of the subject in need thereof thereby treating the infection, disease, disorder or condition. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “…any modification of Zimmer to formulate its bacteria with, e.g., vitamins and minerals, would be inconsistent with its principle of operation (which requires the bacteria to be contained separately from the vitamins and minerals), and so improper as a matter of law.” Respectfully, that is not correct. Zimmer teaches that: “It has been found, however, that the supplements and bacteria are incompatible as the vitamin and mineral levels efficacious for livestock are toxic to the bacteria.”(column 2, lines 11-14). Zimmer also teaches that any conventional excipients can be used which “do not deleteriously react with the bacteria.” (column 5, lines 28-30). From this the ordinary artisan understands that as long as the levels of vitamins, minerals, such as an amount below which a livestock animal requires, and excipients do not deleteriously react with the bacteria, then they can be combined with the bacteria with a reasonable expectation of success. The art of Xie et al. is proof of that. Thus the combined references render obvious combining the uncoated microorganisms with a desiccant and cryoprotectant. 
Applicant argues hindsight application of Kabadi. However, the Examiner is also relying upon Xie et al. which clearly and unambiguously combines starch desiccants with the bacteria. The Examiner is not relying on Example 4 of Kabadi for that teaching. 
Applicant argues that the edible oil in between the inner and outer capsule greatly improves the stability of the dosage forms. However, Applicant has not compared that against the art of Zimmer’s vitamin E oil embodiment or the Micro-FloraGuard® taught by Kathpalia et al. cited in the previous action. Therefore the assertion of unexpected results is premature. Respectfully, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 16-23, 26, 27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kathpalia et al. (Journal of Advanced Pharmacy Education & Research Apr-Jun 2014 Vol 4 Issue 2:165-177) and Xie et al. (CA2816538C) and Masri, F. (WO 2007140621) and Hee, PV. (US 20130337108) and Baldwin (Coatings and Other Supplemental Treatments to Maintain Vegetable Quality chapter in: Postharvest Physiology and Pathology of Vegetables 2002, second edition CRC Press; 23 pages) as evidenced by Planta Health Store BioCare Micro-FloroGuard® (Plant Oil & Probiotic) [online] retrieved on 10/21/21 from: https://www.planta.co.uk/BioCare-Micro-FloraGuard-Plant-Oil-and-Probiotic; 4 pages) and MedicalNewsToday 2019 [online] retrieved on 10/21/21 from: https://www.medicalnewstoday.com/articles/282857; 8 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    244
    997
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)

With regard to instant claims 16-23, Kathpalia et al. teach that a commercially available capsule within a capsule design was known since 2013: “Micro-FloraGuard™ is presented in a unique DuoCap - capsule in a capsule providing plant oils in the outer capsule and probiotic bacteria with garlic in the inner capsule, ingredients which would not normally be able to be taken together. It helps to promote the health of the gastrointestinal system.” (page 170, upper left column). As evidenced by Planta Health Store, Micro-FloraGuard mixes Lactobacillus acidophilus and Bifidobacterium bifidum (fecal microbiota) with garlic concentrate in an inner capsule and the outer capsule provides a blend of food grade plant oils including coconut, cinnamon, oregano, clove, ginger and rosemary oils (pages 2 and 4). As evidenced by MedicalNewsToday, coconut oil contains the antioxidant vitamin E, alpha tocopherol (page 4 of 8). Thus the Micro-FloraGuard™ provides no more than 20 species of uncoated fecal bacteria mixed with garlic in an inner capsule with an edible oil that contains antioxidant vitamin E between the outer and inner capsule. Kathpalia et al. teach: “The design enhances product stability by protecting the probiotic inner capsule in an HPMC capsule. This creates an effective barrier to moisture, which helps the probiotic remain inactive until it is consumed.” (page 170, upper left column). 
With regard to instant claims 16-24, 26 and 27, Xie et al. disclose a capsule comprising a filling with a probiotic and a heat-dried desiccant selected from chemically modified starches and native starches such as potato starch, corn starch, wheat starch, rice starch and tapioca starch (claims 1, 9 and 10) and the probiotic is a mixture of Lactobacillus and Bifidobacterium species (claims 1 and 7). Xie et al. teach that the filling also contains the cryoprotectant lecithin (claim 12) (as evidenced by Zhang et al.) as well as vitamins, minerals, plant extracts and combinations thereof (claim 15). Xie et al. teach that the filling preferred desiccant are starches (page 5, paragraphs 3-4). Xie et al. also teach various edible oils in the filling such as sunflower oil, sesame oil, olive oil, fish oil, soya oil, grape seed oil and rice oil (page 6 paragraphs 2-3; claim 14). 
With regard to instant claims 16, 21 and 29, Masri teaches probiotic compositions comprising no more than 20 species of uncoated fecal bacteria Lactobacillus and Bifidobacterium (Abstract) as a lyophilized powder in a capsule (claims 1-5 and 25) and further comprising a prebiotic (claim 8). Masri teaches mixing the bacterial powder with various substrates such as the carbohydrate maltodextrin, which is a cryoprotectant as evidenced by Corvelyn et al., and the desiccant silica gel ([0058, 0077, 0094]). 
With regard to instant claims 29, Hee teaches that a cryoprotectant for cell cultures can be any additive as long as it protects cells or tissues from damage during freezing and thawing [0033] such as glycerol, ascorbic acid, celluloses, maltodextrin, glutathione, vitamins and amino acids [0034] where vitamins would render obvious B vitamins such as riboflavin and amino acids would render obvious L-cysteine to the ordinary artisan given the limited number of each material. 
With regard to instant claim 24, Baldwin teaches that antioxidants such as butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), esters of gallic acid such as propyl gallate, and tert-butyl hydroquinone (TBHQ). Natural antioxidants are also effective, such as the tocopherols and lecithin where the antioxidants BHA, BHT, tocopherol, and lecithin are GRAS (Phenolic Antioxidants page 10). Balwin also teaches 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Kathpalia et al. is that Kathpalia et al. do not expressly teach combining the uncoated bacteria with a desiccant starch and a cryoprotectant or all the antioxidants instant claimed. This deficiency in Kathpalia et al. is cured by the teachings of Xie et al., Hee, Baldwin and Masri. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
	
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add cryoprotectants and desiccants, as suggested by Xie et al., Hee and Masri, as well as the antioxidants, as suggested by Baldwin, to the Micro-ForaGuard™ of Kathpalia et al., and produce the instant invention.

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613